Name: Council Regulation (EEC) No 1452/82 of 18 May 1982 fixing cereal prices for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 « No L 164/6 Official Journal of the European Communities 14 . 6 . 82 COUNCIL REGULATION (EEC) No 1452/82 of 18 May 1982 fixing cereal prices for the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, cereals other than durum wheat ; whereas , having regard to the prices system, that threshold should be an overall figure for these cereals ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Whereas the guarantee threshold must form part of a medium-term goal ; whereas, with the prospect of exports being maintained at the present volume and some increase in domestic use, the 1987/88 guarantee threshold can be put at 126 million tonnes for all cereals other than durum wheat; Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Council Regulation (EEC) No 1451 /82 ( 2), and in particular Article 3 ( 6 ) and Article 4 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3 ), Whereas, having regard to the medium-term goal and the level of production during the years 1979 to 1981 , the guarantee threshold for the 1982/83 marketing year should be fixed at 119-5 million tonnes for all cereals other than durum wheat ; Whereas the intervention prices and target prices for the principal cereals and the reference price for common wheat of bread-making quality must be fixed in such a way as to promote a balance between the different sections of production on the basis of actual market requirements ; Having regard to the opinion of the Economic and Social Committee (4 ), Whereas the markets and prices policy, based on modern farms, is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is integrated into the common agricultural policy as a whole, including a dynamic social and structural policy and the application of the rules on competition contained in the Treaty ; Whereas , however, that policy must also reflect more strictly the Community's budgetary constraints ; whereas , in many cases , export markets are the only outlets for surplus production ; whereas those markets can be reached only with the aid of export refunds ; whereas , in order to reduce the resulting budgetary expenditure, the fixing of prices for the 1982/83 marketing year must represent a first step towards narrowing the gap between Community prices and those of the main exporter countries ; Whereas , in the case of the application of special intervention measures concerning common wheat which meets the minimum requirements for bread-making, it will be necessary to reduce the reference price on a flat-rate basis ; Whereas, in order to ensure the fluidity of the Community barley and maize markets, the ratio between the relative values of the two cereals concerned for use in animal feed should be adjusted; Whereas pursuant to Article 3a of Regulation (EEC) No 2727/75 a guarantee threshold should be set for Whereas, for the purpose of fixing the target price for common wheat, the reference price for this product is to be fixed at a level corresponding to the medium bread-making quality ; whereas, in calculating this price, account should be taken of the difference between the return on production of common wheat of medium bread-making quality and that of common wheat of non-bread-making quality, which is at present taken to be 16-64 % , (!) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2) See page 1 of this Official Journal . (3 ) OJ No C 104, 26 . 4 . 1982, p. 25 . (4 ) OJ No C 114, 6 . 5 . 1982, p . 1 . 14 . 6 . 82 Official Journal of the European Communities No L 164/7 Article 2Whereas, in accordance with Article 60 of the 1979 Act of Accession , common prices should be applied in Greece as from the 1982/83 marketing year, For the 1982/83 marketing year, the guarantee threshold referred to in Article 3 a of Regulation (EEC) No 2727/75 shall be 119-5 million tonnes for all the products listed in Article 1 (a) of the said Regulation . HAS ADOPTED THIS REGULATION: Article 3 Article 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . For the 1982/83 marketing year, cereal prices shall be those fixed in the Annex. It shall apply from 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER No L 164/8 Official Journal of the European Communities 14 . 6 . 82 ANNEX (ECU/tonne) COMMON WHEAT, RYE, BARLEY and MAIZE Single common intervention price 179-27 COMMON WHEAT Reference price ( J ) 209-10 Target price 250-61 RYE, BARLEY and MAIZE Target price 228-27 , DURUM WHEAT Single intervention price 298-36 Target price 339-20 (*) This price is reduced by 10-40 ECU/tonne in the case of application of special intervention measures at the level of the minimum bread-making quality .